Citation Nr: 0315640	
Decision Date: 07/11/03    Archive Date: 07/17/03	

DOCKET NO.  95-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from May 1974 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued a 10 percent evaluation for the 
veteran's service-connected left shoulder disability.  A June 
2001 RO decision granted a 20 percent evaluation for 
recurrent dislocation of the left shoulder, effective January 
31, 1994, the date the veteran filed his claim.  

The Board remanded the appeal in June 1997.  The veteran 
appealed an April 2002 Board decision denying an evaluation 
greater than 20 percent for recurrent dislocation of the left 
shoulder.  The United States United States Court of Appeals 
for Veterans Claims (Court) granted a joint remand motion, 
vacating and remanding the Board's April 2002 decision.  A 
copy of the joint motion and Court's remand have been 
included in the claims file.  

The veteran's representative, in a written statement received 
in June 2003, raises the issues of a total disability rating 
based on individual unemployability due to service-connected 
disabilities and service connection for disability secondary 
to the veteran's service-connected left shoulder disability.  
These issues are referred to the RO for its consideration.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
remanded to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA's obligations 
under the Veterans Claims Assistance Act 
of 2000, now codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002), as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected left 
shoulder disability.  The claims folder 
should be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected left 
shoulder disability, including the 
frequency of any dislocation and any 
degree of guarding of arm movements, as 
well as setting forth in degrees of 
excursion any limitation of motion of the 
left shoulder.  The examiner is also 
requested to:  (1)  Express an opinion as 
to whether pain that is related to the 
veteran's service-connected left shoulder 
could significantly limit the functional 
ability of the left shoulder during 
flare-ups, or when the left shoulder is 
used repeatedly over a period of time, 
and expressed these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected left 
shoulder, the left shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  

3.  Thereafter, the RO should 
readjudicate the claim.  In 
readjudicating the claim the RO should 
consider the items raised in the June 
2003 statement of the veteran's 
representative requesting extraschedular 
consideration and special monthly 
compensation for loss of use of the left 
shoulder and left arm.  If any claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




